Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 8/16/21.   Claim(s) 1-22 are pending. Claim(s) 4-7, 14-19, 21, and 22 have been withdrawn.  Claim(s) 1-3, 8-13, and 20 are examined herein. 
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's desire to hold the double patenting rejection in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.
An updated search has been performed, the following new rejection will now apply.
The Applicant has corrected the specification with respect to the drawings, but has not either canceled the drawings or provided substitute black and white drawings.  Further, it is noted that the specification body text refers to the drawings based on color, and should be amended as appropriate; e.g. “As shown in blue bar graphs in FIG. 44 below” (emphasis added) at pg. 51 last paragraph.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 8-13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 9, 11, 20-23, 34, and 37-39 of copending Application No. 16/888,716. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are generally drawn to the same method of treating acute radiation syndrome comprising administering PLAG.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 8-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/0128966 A1; of record).
The instant claims are generally drawn to the treatment of acute radiation syndrome in a human comprising identifying a subject suffering from or susceptible to acute radiation syndrome and administering a therapeutically effective amount of PLAG, wherein the subject has been exposed to radiation from 0.7 Gy or more (related to claims 2 and 20), wherein the subject is identified as suffering from or susceptible to hematopoietic acute radiation syndrome (related to claims 3 and 8), wherein the PLAG is first administered to the subject within 48 hours after first acute radiation exposure (related to claims 9 and 10), wherein the PLAG is administered with G-CSF and/or one or more selected from the group consisting of pain medicines, antiulcer drugs, antidiarrheal drugs, antibiotics, antifebriles, dietary supplements, and antioxidants (related to claims 11 and 12), and the subject is suffering from adverse effects of radiotherapy (related to claim 13).
The instant specification defines hematopoietic acute radiation syndrome as radiation affecting the bone marrow and hematopoiesis (see, for example, pg. 2, third paragraph, and pg. 19, first paragraph) which is claimed as potentially coming from radiotherapy (see, for example instant claim 13).
The instant specification does not define or describe “identifying a human subject suffering from or susceptible to acute radiation syndrome” at all, so it is given the plain meaning under broadest reasonable interpretation, and the recognition and treatment of a subject is considered to meet the limitation.

Han et al. further teaches the benefits of PLAG in concommitant treatment with radiation therapy, in general (i.e. the drug can be administered with or before the radiation; see, for example, claim 32 and throughout), as well as treatments utilizing PLAG for promoting hematopoiesis, in general (i.e. PLAG is useful for radiation syndrome as well as other hematopoietic issues; see, for example, [0024], [0057], and throughout).
Han et al. teaches that the use of additional agents for the treatments of cancers was known, such as G-CSF (see, for example, [0066], claim 38, the Examples, and throughout) and antioxidants (see, for example, [0038], the claims, and the Examples).  Additionally, those of skill in the art understand that radiative and chemotherapeutic treatments typically precipitate a host of adverse effects including pain, ulcers, diarrhea, and others that require treatment.
Han et al. teaches that the treatments disclosed therein are intended to be administered to humans (see, for example, [0067], [0069], [0084], [0121], etc.).

Han et al. does not specifically disclose the treatment of hematopoietic acute radiation syndrome in a human comprising administering PLAG, wherein the PLAG is administered with G-CSF, and/or wherein the PLAG is administered with one or more agent selected from the group consisting of pain medicines, antiulcer drugs, antidiarrheal drugs, dietary supplements, and antioxidants.
It would have been obvious to one of ordinary skill to treat hematopoietic acute radiation syndrome in a human
One of ordinary skill would have been motivated to treat hematopoietic acute radiation syndrome in a human with PLAG because the prior art discloses the recovery of hematopoiesis after radiation via the administration of PLAG in a model system for the treatment of humans as well as the treatment of radiotherapy induced bone marrow suppression.  One of ordinary skill would have applied the teachings of Han et al. to the treatment of hematopoietic acute radiation syndrome in a human and would have done with a reasonable expectation of success.
One of ordinary skill would have been motivated to treat with G-CSF and/or antioxidants because Han et al. teaches that additional active agents are not only .

Conclusion
Claim(s) 1-22 are pending. Claim(s) 4-7, 14-19, 21, and 22 have been withdrawn.  Claim(s) 1-3, 8-13, and 20 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627